                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


ROBERTO ROQUE,JR„

        Petitioner,

V.                                                                  Civil Action No. 3:19CV401

HAROLD W.CLARKE,

        Respondent.

                                 MEMORANDUM OPINION


        Petitioner, a Virginia inmate proceeding pro se, submitted a petition for a tvrit of habeas
corpus. On December 6, 2019, Petitioner moved to withdraw his petition for a writ of habeas
corpus. See Fed. R. Civ. P. 41(a)(2). "A [petitioner's] motion under Rule 41(a)(2) for dismissal
without prejudice should not be denied absent substantial prejudice to the [respondent]." Andes v.
Versant Corp., 788 F.2d 1033, 1036 (4th Cir. 1986)(citing Kenrose Mfg. Co. v. Fred Whitaker
Co., 512 F.2d 890, 895 (4th Cir. 1972)). Respondent has not suggested that he will suffer any

prejudice. Accordingly, the Motion to Withdraw(ECF No. 14) will be GRANTED. The action
will be DISMISSED WITHOUT PREJUDICE.

        An appropriate Order shall accompany this Memorandum Opinion.




                                                    John A. Gibney, Jr. ( j J
Date:                                               United States District Judge^
Richmond, Virginia ^
